PER CURIAM
Defendant appeals from a civil commitment order. The trial court found that defendant is a person who, because of a mental disorder, is unable to provide for his basic personal needs and is not receiving the care necessary for his safety and health. ORS 426.005(2)(b). On de novo review, State v. O’Neill, 274 Or 59, 61, 545 P2d 97 (1976), we affirm.
Defendant concedes that he has schizophrenia, a mental disorder. At the hearing, his speech was disjointed and nonsensical, and he was only occasionally able to respond to the examiners’ questions. The state proved that defendant was about to be evicted from his apartment. In the past, he had not cooperated with mental health authorities and had refused to take necessary medications. Defendant testified that he would take only over-the-counter medications, although his condition requires prescription medications for survival and he cannot function without them. See State v. Bunting, 112 Or App 143, 145, 826 P2d 1060 (1992). Medication required to forestall a life-threatening condition can be a basic need. State v. Brungard, 101 Or App 67, 71, 789 P2d 683, mod 102 Or App 509, 794 P2d 1257 (1990). Because defendant was not able to meet that basic need, the state proved by clear and convincing evidence that defendant is mentally ill.
Affirmed.